Citation Nr: 0026406	
Decision Date: 10/02/00    Archive Date: 10/10/00

DOCKET NO.  99-05 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Barbara S. Girard, Attorney at 
Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
January 1980.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision by the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (RO) in Wichita, Kansas.  The 
November 1998 rating decision denied the veteran's claims for 
service connection for five disabilities.  On his December 
1999 notice of disagreement the veteran specified that he was 
only disagreeing with the three issues noted on the title 
page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal, with respect to asthma 
and a skin disorder, has been obtained by the RO.

2.  The veteran's currently manifested asthma may not be 
dissociated from active service.

3. The veteran's currently manifested chronic allergic 
pruritus may not be dissociated from active service.

4.  The veteran's claim for entitlement to service connection 
for post-traumatic stress disorder is plausible.


CONCLUSIONS OF LAW

1.  Asthma was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  Chronic allergic pruritus was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303.

3.  The veteran's claim for service connection for post-
traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for service 
connection for asthma and for chronic allergic pruritus are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the veteran has presented claims which are 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  The veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious and manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  Only such 
conditions as are recorded in the examination report are to 
be considered as noted.  History of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determinations as to inception.  See 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b).

In Crowe v. Brown, 7 Vet. App. 238 (1994), the United States 
Court of Appeals for Veterans Claims (Court) indicated that 
the presumption of soundness attaches only where there has 
been an induction medical examination, and where a disability 
for which service connection is sought was not detected at 
the time of such examination.  The Court noted that the 
regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1); Crowe, 
7 Vet. App. at 245.

I.  Service Connection - Asthma

The veteran's service medical records show that upon entrance 
into service in December 1974 he reported having a possible 
history of childhood asthma. Significantly, however, the 
report of medical examination conducted in December 1974, for 
the purpose of his enlistment, shows that clinical evaluation 
of the lungs and chest was normal.  Thus, although the 
veteran clearly indicated that he possibly had asthma prior 
to service, it was not found on examination and, as such, no 
preexisting disorder can be found to have been noted on 
entrance.

Service medical records beginning in August 1978 indicate 
that the veteran had asthma.  In August 1978 the veteran 
reported that his asthma had become severe and it was very 
difficult for him to breathe.  The examiner noted that the 
veteran had a long history of asthma since childhood.  
Subsequent service medical records show that the veteran 
continued to have problems with asthma.  On discharge 
examination in December 1979 the veteran was noted to have 
asthma and clinical examination of the lungs revealed some 
wheezing.

Post service medical records show continued treatment for 
asthma.  On VA examination in September 1998 the veteran 
reported that he developed asthma while serving in the 
military.  The diagnoses included asthma.  The VA examiner 
incorrectly stated that the veteran's December 1974 entrance 
physical examination report indicated that the veteran had 
wheezing.  The Board notes that wheezing was noted on the 
veteran's December 1979 discharge examination report not on 
the entrance examination report.  

At a March 1999 hearing before a hearing officer at the RO 
the veteran testified that he had not received a diagnosis of 
asthma prior to service.

After considering all of the pertinent evidence, the Board 
finds that the veteran has asthma which began during service.  
Although the veteran clearly reported on entrance that he 
possibly had childhood asthma, examination of the lungs and 
chest on entrance to service did not reveal this disorder.  
As noted above, the presumption of soundness requires that 
there is clear and unmistakable evidence to demonstrate that 
the veteran's asthma existed prior to service.  The statement 
by the veteran that he possibly had childhood asthma on his 
entry examination and the veteran's report in August of 1978 
of a long history of asthma since childhood are not 
considered to be clear and unmistakable evidence that the 
veteran's asthma existed prior to service.  The veteran's 
lungs and chest were found to be normal on entrance into 
service, and asthma was subsequently noted and treated during 
service.  Since a chronic asthma disorder was first shown in 
service and the veteran continues to have that disorder, 
service connection for asthma is warranted.

II.  Service Connection - Skin Disorder
 
The veteran maintains that he developed a skin disorder 
during service.  The December 1974 entrance examination 
report indicates that the veteran reported intermittent 
athlete's foot.  Clinical examination of the veteran's skin 
at that time was noted to be normal.  The service medical 
records show frequent treatment for hives and pruritus.  The 
veteran's skin disorder was treated with Atarax.  An August 
1978 service medial record indicates that the veteran 
reported having hives since childhood.

On VA examination in September 1998 the veteran reported a 
long history of skin itching, sometimes with rash and 
sometimes without.  He did not currently have a rash or 
itching because he used Atarax continuously.  The veteran 
could not recall the exact onset of the illness.  The 
examiner noted that the veteran had a history of asthma and 
that the veteran's skin condition was consistent with an 
allergic condition which often accompanies asthma.

At the March 1999 RO hearing the veteran testified that he 
first developed his current skin disability during service.

While the veteran reported in an August 1978 service medical 
record that he had had a long hives since childhood, the 
veteran was not noted to have such a skin disorder on the 
December 1974 physical examination for entry.  There is no 
clear and unmistakable evidence to demonstrate that the 
veteran had a skin disorder prior to service.  Pruritus was 
noted in an August 1978 service medical record and in 
subsequent service medical records.  The September 1998 VA 
examination report shows that the veteran currently has 
chronic allergic pruritus and that it often accompanies 
asthma.  Accordingly, the Board finds that developed chronic 
allergic pruritus was incurred in service.  


III.  Post-Traumatic Stress Disorder

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder due to his 
active service.  The record contains a September 1998 VA 
psychiatric examination indicating that the veteran as has 
post-traumatic stress disorder.  This report notes that the 
veteran has post-traumatic stress disorder due to inservice 
stressors.  Since there is medical evidence that the veteran 
has post-traumatic stress disorder due to his reported 
inservice stressors, presumed credible for purposes of this 
determination, his claim for service connection for post-
traumatic stress disorder is well grounded.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).


ORDER

Service connection for asthma is granted.

Service connection for chronic allergic pruritus is granted.

The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded.  To this extent 
only, the appeal with respect to this issue is granted.




REMAND

As noted above, the veteran's claim for post-traumatic stress 
disorder is well grounded.  Accordingly, there is a duty to 
assist the veteran with respect to this claim.  The Board 
notes that the September 1998 examiner based the finding of 
post-traumatic stress disorder on several inservice stressors 
reported by the veteran.  Two of the claimed stressors were 
previously reported by the veteran on his PTSD Questionnaire 
received in July 1998.  While the Board recognizes that the 
veteran was not able to provide the names of the fellow 
servicemen he saw injured, the questionnaire did provide the 
location and the approximate dates of the stressful events.  
The duty to assist requires that an attempt be made to verify 
the claimed stressors prior to adjudication of the veteran's 
claim.

In the November 1998 decision, the RO noted that the veteran 
does not claim and the record does not reflect that the 
veteran engaged in combat activity with the enemy, or that a 
claimed stressor is related to that combat.  (See 38 C.F.R. 
§ 3.304(f) (1999)).  

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should take the appropriate 
steps to secure copies of all VA and non-VA 
outpatient and hospital treatment records, 
if any, which relate to treatment of the 
veteran's claimed post-traumatic stress 
disorder, and which are not already of 
record.

2.  The RO should write to the veteran and 
ask whether he is able to provide more 
specific details of his claimed stressors.  

3.  After providing the veteran an 
opportunity to submit more specific 
details, the RO should attempt to verify 
the veteran's alleged stressors through the 
U.S. Army and Joint Services Environmental 
Support Group (USASCRUR).   
 
4.  Thereafter, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claim for 
service connection for post-traumatic 
stress disorder. 

5.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, or 
if a timely notice of disagreement is 
received with respect to any other matter, 
the RO should issue a supplemental 
statement of the case for all issues in 
appellate status and inform the veteran of 
any issue with respect to which further 
action is required to perfect an appeal.  
The veteran should then be provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



